FLOYD R. GIBSON, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur with the majority insofar as it affirms the district court on the issues raised in the Mershons’ cross-appeal. I also agree that the statements made at the preliminary hearing are absolutely privileged under Missouri law, hence I concur in part III of the majority’s opinion. However, I would affirm the district court on the § 1983 and malicious prosecution claims, and therefore I dissent from parts I and II of the majority’s opinion.

I. SECTION 1983 CLAIM

I am in substantial agreement with the majority’s characterization of the law regarding the imposition of § 1983 liability on purely private actors. However, my reading of the record convinces me that there was sufficient evidence to permit the jury to find Beasley and Hugh Jenkins acted in concert. First, the majority downplays the potential personal benefit to the prosecutor; after all, he did have an interest in a company to which the Mershons owed money. Second, the Mershons’ attorney testified MFA’s attorney told her one of the reasons the crimi*455nal prosecution was being pursued was “to preserve an exception to discharge in bankruptcy.” This same MFA attorney joined Jenkins at the counsel table during the preliminary hearing and, by his own admission, really had no purpose for being there. I believe that it was entirely reasonable for the jury to infer that Beasley and Jenkins both wanted to obtain the criminal conviction in order to protect their individual monetary interests.
The second, and perhaps more fatal, shortcoming in the majority’s analysis is that it does not discuss the Mershons’ second contention: that the criminal proceeding was filed to coerce payment of the civil debt. Several witnesses testified Beasley told them the charges would be dropped if the Mer-shons’ debt were paid. Furthermore, Beasley made a note memorializing a telephone conversation with Jenkins stating that Jenkins would “try to make Mershons make restitution.” This, in combination with Jenkins’ testimony that using his position as prosecutor to collect a debt would be “illegal” and “improper,” could have properly formed the basis for the jury’s decision. Finally, the jury might have been convinced that prosecutor Jenkins was not acting wholly out of a desire to enforce the law when he conceded that he called the Mershons’ attorney and suggested she surrender her clients because warrants would be issued for their arrest, even though his investigation had not yet been completed. In short, I think when the evidence is viewed in a light most favorable to the Mershons, a reasonable jury could have found Jenkins and Beasley jointly pursued the prosecution for improper and illegal reasons. I would not disturb the jury’s verdict in this regard.

II. MALICIOUS PROSECUTION

I dissent on this count because, in my opinion, the majority places too much emphasis on the need for false or fraudulent testimony. I believe the majority mischaracter-izes Missouri law when it implies that an element of malicious prosecution is that “the probable cause determination reached at the state court preliminary hearing was procured by false or fraudulent testimony.” Ante at 452. The Missouri Supreme Court has set forth six elements of the cause of action, none of which require that the state court determination be procured by false testimony. Sanders v. Daniel Inter’l Corp., 682 S.W.2d 803, 807 (Mo.1984) (en banc); see also MAI § 23.07 (1991). One of the elements does require that the defendant acted without “reasonable grounds,” id. at 814 n. 4, and I concede that anyone who presents false or fraudulent testimony does not act with “reasonable grounds.” However, this does not mean (as I think the majority implies) that false or fraudulent testimony is the only basis for proving someone has acted unreasonably. In determining whether someone has acted reasonably, it is obviously appropriate to consider the facts that they are aware of; additionally, it is proper to impute them with the knowledge that would have been discovered had a reasonable investigation been conducted. E.g., Dodson v. MFA Ins. Co., 509 S.W.2d 461, 467 (Mo.1974). With these provisos in mind, I recount the facts that could have been found by the jury.
The Mershons’ crop on the Jenkins farm was sold for $119,000; however, the Mer-shons owed W.K. Jenkins $125,000 for rent. W.K. Jenkins was paid before MFA because MFA had subordinated its lien to Jenkins’ landlord lien. This left no money to pay MFA. Although grain was harvested from other farms, it brought in relatively small amounts of money. The elevators issued checks for this grain, but the checks were paid solely to the Mershons. This was not unusual, as the Mershons had received checks made payable solely to them in the past, MFA knew this had happened in the past, and MFA had not given the Mershons any instructions indicating this was somehow improper. These checks were deposited in an account supervised by the Farmers Home Administration (FHA); this was done because, in the past, MFA had endorsed checks made payable to the Mershons and MFA jointly with the understanding the checks would be deposited in the supervised account. To say that the account was “supervised” meant that FHA made sure the money was used for certain permissible uses, including living expenses. Unfortunately, none of these facts were disclosed to the *456prosecutor or to the judge at the preliminary heai'ing, ■ even though the prosecutor conceded at this trial that some of these facts might have been important to his decision to prosecute. There also appears to have been no inquiry as to the status of the Mershons’ debt to W.K. Jenkins. As stated by various MFA representatives, the criminal action was pursued simply because they knew grain had been sold and they had not gotten any money. Finally, there is the possibility the jury believed MFA witnesses lied at the preliminary hearing as to the status of the Mer-shons’ harvest.
These facts, if found by the jury, would have reasonably supported its verdict that MFA did not act reasonably. By inflating the amount of crops grown by the Mershons, MFA left the implication that more money was raised; however, an investigation would have revealed that there wasn’t even enough money raised to pay W.K. Jenkins’ landlord lien, much less the subordinate lien possessed by MFA. As for the proceeds from crops on other farms, the Mershons simply followed a practice that they had followed in prior dealings — which would have been vital in determining whether they intended to defraud MFA. Because these facts support the jury’s verdict, I would affirm its decision.

III. CONCLUSION

Because I believe there was sufficient evidence to support the jury’s verdict on these two claims, I find it difficult to conclude the district court should have directed verdicts in MFA’s favor. Consequently, I would affirm on both of these counts.